Exhibit 10.3

FABRINET (CAYMAN)

A CAYMAN ISLANDS CORPORATION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of May 25, 2015 by and between FABRINET (CAYMAN), a company formed
under the laws of the Cayman Islands (“Employer” or “Fabrinet”), and DAVID T.
MITCHELL (“Employee”).

R E C I T A L S:

A. Employee, the founding shareholder of Employer, possesses skill, experience,
and knowledge in the executive management and operation of business enterprises
and desires to be employed by Employer.

B. Employer is engaged in the business of providing contract manufacturing
services to businesses, and desires to engage the services of Employee as its
chief executive officer.

C. This Agreement amends and restates, in its entirety, that certain Employment
Agreement the Employer and Employee previously entered into, effective as of
January 1, 2000 and subsequently amended on December 29, 2008 (the “Prior
Agreement”), in order to reflect certain agreement changes to the terms of the
Prior Agreement between the Employer and Employee.

D. NOW, THEREFORE, in consideration of the mutual terms, promises, and
conditions set forth in this Agreement, the parties agree as follows:

 

  1. EMPLOYMENT AND DUTIES.

a. Employer previously hired Employee as its Chief Executive Officer, and
Employee accepted that employment. Employee shall have all of the obligations,
duties, and responsibilities customary for such a position, subject to the
policies and directives of Employer’s Board of Directors (the “Board”) who shall
have the final authority for determining the nature and scope of Employee’s
duties.

b. During his employment, Employee shall devote his full energies, abilities,
and professional time to the performance of his duties under this Agreement and
pursuant to the provisions hereof shall not, without Employer’s prior written
consent, render services to others of any kind for compensation or engage in any
other business activity which would be competitive with or interfere with the
performance of Employee’s duties under this Agreement.

 

1



--------------------------------------------------------------------------------

  2. TERM OF EMPLOYMENT.

The term of employment under this Agreement commenced as of January 1, 2000, and
continues through and including March 2, 2022, unless extended by mutual
agreement or terminated earlier pursuant to the provisions of Section 5 (the
“Term”).

 

  3. COMPENSATION AND BENEFITS.

a. Base Salary. Commencing as of July 1, 2014, Employer shall pay Employee, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary at the rate of $700,000 per annum, payable in arrears
not less frequently than monthly in accordance with the normal payroll practices
of Employer. Such base salary shall be subject to review each year for possible
increase by the Board, but shall in no event be decreased from its then-existing
level during the term of this Agreement.

b. Bonus Compensation. In addition to base salary, subject to the Board’s
approval, Employee shall be eligible to participate in Fabrinet’s Executive
Incentive Plan, with a target bonus of One Hundred Twenty Percent (120%) of
Employee’s base salary with respect to each fiscal year of Fabrinet. Any target
bonus, or portion thereof, will be paid as soon as practicable after the
Compensation Committee of the Board determines that the target bonus (or
relevant portion thereof) has been earned, but in no event shall any such target
bonus be paid later than sixty (60) days following the end of the applicable
target bonus performance period.

c. Stock Options and RSUs. Provided that Employee continues to be employed by
Employer, Employee shall be eligible, at the discretion of the board of
directors of Employer, to receive grants of options to acquire ordinary shares
of Employer pursuant to the terms and conditions of Employer’s 2010 Performance
Incentive Plan. Stock options granted to Employee shall vest over a four year
period and shall be governed by the terms of the 2010 Performance Incentive Plan
and any award agreement thereunder. In addition, provided that Employee
continues to be employed by Employer, Employee shall be eligible, at the
discretion of the board of directors of Employer, to receive grants of
restricted stock units (RSUs) pursuant to the terms and conditions of Employer’s
2010 Performance Incentive Plan and any award agreement thereunder; provided,
however, that any RSUs granted to Employee after February 20, 2017 shall vest
over a period no longer than two years following the applicable date of grant.

d. Other Benefits.

(1) The Employee shall be eligible to participate in any benefit plan made
generally available to senior executives of Employer, including any such pension
plan, hospitalization plan, medical and dental service plan, disability plan,
life insurance plan, death benefit plan, 401(k) plan, retirement plan or any
other employee benefit plan, which may be in effect at any time or from time to
time during the Employee’s employment under this Agreement, subject to the
amendment or termination of any such plan or benefit. During the Term, the
Employer’s hospitalization plan, medical and dental service plan shall also
provide hospitalization, dental and medical coverage for the Employee’s
dependents, including his spouse and minor children. Commencing January 1, 2000,
and continuing until such time as the

 

2



--------------------------------------------------------------------------------

Employee becomes eligible for coverage under the Employer’s group health
insurance plan, Employer shall make (or reimburse Employee for) the premium
payments necessary to permit the Employee to continue group health insurance
coverage for the Employee and his eligible dependents under Blue Cross/Blue
Shield and to continue his current disability policy until coverage under
Employer’s policy begins.

(2) Within such time as prescribed by the Employer, from time to time and upon
presentation of receipts by the Employee, the Employer shall reimburse the
Employee for all reasonable travel (including food and lodging), entertainment
and other similar business expenses incurred by him in the performance of his
duties hereunder in accordance with the Employer’s policies regarding such
expenses. The Employer will reimburse the Employee in the amount of $2,500 per
month, upon receipt of an invoice for such amount from Employee, for reasonable
expenses incurred by the Employee in equipping, maintaining and operating a
phone, fax and computer for the equivalent of an at-home office, payable in
accordance with the Employer’s policies regarding such expenses.

(3) The Employee shall be entitled to reasonable vacations as may be consistent
with the generally applicable vacation policies of the Employer, but in no event
less than six (6) weeks of paid vacation per year.

(4) Provided that Employee’s employment with the Employer continues through and
on February 20, 2017, the Employee shall become 100% vested on February 20, 2017
in any outstanding restricted stock, RSUs, stock appreciation rights, phantom
stock or other equity based awards granted to the Employee by the Employer,
which have not previously fully vested.

e. Indemnification. In connection with any threatened, pending or completed
claim, demand, liability, action, suit, arbitration or proceeding, whether
civil, criminal, administrative or investigative, or any appeal therefrom,
whether by or in the right of Employer or otherwise, arising out of or relating
to the fact that Employee is or was a director, officer, employee or agent of
Employer, or is or was serving at the request of Employer in any such role for
any other corporation or entity, or by reason of anything done or not done by
the Employee in any such capacity, Employer hereby expressly agrees and shall
indemnify and hold Employee harmless, to the fullest extent authorized by law,
against any and all expenses (including, without limitation, attorneys’ fees and
all other costs, expenses or obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal) any such matter), damages, judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Employee in connection
therewith, except where such claim or action results from the Employee’s willful
misconduct or gross negligence. In the event that both Employee and Employer are
made a party to the same action, complaint, suit, arbitration or proceeding,
Employee shall be entitled to engage separate legal counsel and, except where
such claim or action results from the Employee’s willful misconduct or gross
negligence, Employer shall pay all costs, expenses or obligations paid or
incurred in connection with such separate legal counsel. Further, while Employee
agrees at all times to use Employee’s best efforts to discharge faithfully his
duties under this Agreement, Employee cannot be held liable to Employer for a
breach of his duty of care, acts or omissions made in good faith where Employee
has not exhibited willful misconduct, gross neglect or performed criminal or
fraudulent acts. Employer shall promptly pay (or advance to

 

3



--------------------------------------------------------------------------------

Employee, to the fullest extent authorized by law) on behalf of and for
Employee, upon presentation of invoices, any and all amounts for which
indemnification is provided under this Section 3(e). In addition, Employer shall
purchase and maintain directors’ and officers’ liability insurance in an amount
and in a form customarily held by companies situated similarly to Employer, and
Employee shall be a beneficiary of such policy or policies. Notwithstanding any
statement contained in this Agreement to the contrary, the obligations of
Employer set forth in this Section 3(e) shall survive any termination or
expiration of this Agreement.

 

  4. NON-SOLICITATION, CONFIDENTIALITY AND TRADE SECRETS.

a. The Employee acknowledges that (i) the principal business of the Employer
(which expressly includes for purposes of this Section 4, its successors and
assigns) is the manufacture of electronic and mechanical components for use in
the assembly of disk drives and other electronic components (such businesses,
and any and all other businesses that after the date hereof, and from time to
time during the Term, become material with respect to the Employer’s
then-overall business, herein being collectively referred to as the “Business”);
(ii) the Employer’s Business is national and international in scope; (iii) the
Employee’s work for the Employer has given and will continue to give him access
to the confidential affairs and proprietary information of the Employer;
(iv) the covenants and agreements of the Employee contained in this Section 4
are essential to the business and goodwill of the Employer; and (v) the Employer
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 4. Accordingly, the Employee covenants and agrees
that:

(i) During the Term, the Employee will disclose to the Employer, and the
Employer shall maintain such disclosure in confidence to the extent required by
Section 2871 of the California Labor Code, as amended (the “CLC”), all
information, ideas, discoveries, inventions, trade secrets and other intangibles
developed by the Employee, either individually or with others, which relate,
directly or indirectly, to the business of the Employer, including without
limitation any process, method, operation, product, service or any improvements
thereof, whether or not conceived or developed during the Employee’s working
hours, and with respect to which the equipment, supplies, facilities or
confidential information of the Employer or its affiliates was used in whole or
in part (“Proprietary Information”).

During and after the Term, the Employee will not disclose any such Proprietary
Information to any third party without prior written consent of the Employer
except for Proprietary Information which becomes publicly known through no
wrongful act of the Employee. All rights in and to all Proprietary Information
shall be owned solely and exclusively by the Employer. Proprietary Information
shall include, without limitation, any and all patent, trademark, copyright,
trade secret and other proprietary rights of any kind whatsoever, any and all
works in any medium whatsoever that refer to, relate to, incorporate, include,
analyze or utilize such Proprietary Information, including, but not limited to,
improvements and modifications thereto and derivations therefrom. To the extent
necessary to vest such sole and exclusive ownership in the Employer, the
Employee hereby irrevocably assigns to the Employer (and, as applicable, its
successors and assigns) any and all rights in and to such Proprietary
Information. Notwithstanding the foregoing, to the extent required by
Section 2870 of the CLC, this Section 4a.(i) shall not require the Employee to
assign, or offer to assign, any invention that the employee

 

4



--------------------------------------------------------------------------------

developed entirely on his own time without using the Employer’s equipment,
supplies, facilities or trade-secret information except for those inventions
that either (A) relate at the time of conception or reduction to practice of the
invention to the Employer’s business, or actual or demonstrable anticipated
research or development of the Employer, or (B) results from any work performed
by the Employee for the Employer.

The Employee agrees to sign, execute and acknowledge, or cause to be signed,
executed or acknowledged, without cost to the Employer, any and all documents
and to perform such acts as may be considered necessary, useful or convenient by
the Employer for the purpose of obtaining, perfecting, recording, renewing or
enforcing title to the Proprietary Information by the Employer, and all rights
therein. The Employee hereby grants all such royalty-free, perpetual and
assignable licenses to the Employer as may be necessary for the Employer to use,
sell, reproduce, modify and otherwise exercise control over the Proprietary
Information for any purpose whatsoever, without any obligation of accounting or
payment of royalties or other compensation to the Employee or to any third
party. Proprietary Information may be used by the Employee only in connection
with performing the Employee’s responsibilities under this Agreement. Upon
termination of the Employee’s employment, the Employee shall no longer use
Proprietary Information for any purpose whatsoever.

(ii) During and after the Term, the Employee shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Employer and
its affiliates, all confidential matters relating to the Employer’s Business and
the business of Employer and its affiliates, learned by the Employee heretofore
or hereafter, directly or indirectly, from the Employer and its affiliates (the
“Confidential Employer Information”), including, without limitation, information
with respect to (A) sales figures of the Employer or its affiliates, (B) profit
or loss figures of the Employer or its affiliates, (C) customers, clients,
suppliers and customer lists and lists of the employees of the Employer and its
affiliates and (D) software now or hereafter sold or licensed by the Employer,
whether or not developed by the Employer or its affiliates or by the Employee in
connection with his employment, and any source code to such software or other
related asset to which the Employer or its affiliates has any proprietary
rights; and shall not disclose such Confidential Employer Information to anyone
outside of the Employer except with the Employer’s express written consent and
except for Confidential Employer Information which is at the time of receipt or
thereafter becomes publicly known through no wrongful act of the Employee or is
received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.

b. During the Term, the Employee shall not, without the Employer’s prior written
consent:

(i) solicit or encourage to leave the employment or other service of the
Employer or its affiliates, any employee or independent contractor thereof or
hire (on behalf of the Employee or any other person or entity) any employee or
independent contractor who has left the employment or other service of the
Employer or its affiliates within the one-year period which follows the
termination of such employee’s or independent contractor’s employment or other
service with the Employer and its affiliates; or

 

5



--------------------------------------------------------------------------------

(ii) whether for his own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Employer’s, or any of its affiliates’ relationship with, or endeavor to entice
away from the Employer or its affiliates, any person who during the Term is or
was a customer or client of the Employer or its affiliates.

c. For a one-year period immediately following the termination of Employee’s
employment pursuant to Sections 5(a), 5(b), 5(c) or 5(e), below, the Employee
shall not, without the Employer’s prior written consent:

(i) solicit or encourage to leave the employment or other service of the
Employer or its affiliates, any employee or independent contractor thereof or
hire (on behalf of the Employee or any other person or entity) any employee or
independent contractor who has left the employment or other service of the
Employer or its affiliates within the one-year period which follows the
termination of such employee’s or independent contractor’s employment or other
service with the Employer and its affiliates; or

(ii) whether for his own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Employer’s or any of its affiliates’ relationship with, or endeavor to entice
away from the Employer or its affiliates, any person who during the term of
Employee’s employment or the one-year period following the expiration of the
term of Employee’s employment is or was a customer or client of the Employer or
its affiliates.

d. All visually perceptible or machine-readable documents and things which
consist of, include, or refer or relate to Proprietary Information, and any
other memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by the
Employee or made available to him concerning the business of the Employer or its
affiliates, (i) shall at all times be the property of the Employer, and
(ii) upon the Employee’s termination of employment, shall be returned to the
Employer.

e. Employee acknowledges that Employer will suffer substantial damages not
readily ascertainable or compensable in terms of money in the event of a breach
of Employee’s obligations under this Section. The parties agree that Employer
shall be entitled (without limitation of any other rights or remedies available
to it) to obtain an injunction or other equitable relief from any court of
competent jurisdiction prohibiting the continuance or recurrence of any such
breach.

 

  5. TERMINATION OF AGREEMENT.

a. Termination for Death, Disability or Cause. During the term of this
Agreement, Employer may terminate this Agreement and Employee’s employment in
any one of the following ways:

(1) Death. Automatically, upon the death of the Employee, in the event the
Employee’s employment is terminated due to his death, Employer shall pay to the
Employee’s legal representatives or named beneficiaries (as the Employee may
designate from

 

6



--------------------------------------------------------------------------------

time to time in a notice to Employer) a lump sum payment in an amount equal to
the sum of (i) twenty-four (24) months of the Employee’s then present base
salary, and (ii) an amount equal to the pro-rata portion of the target bonus
which the Employee would have been paid for his performance for the fiscal year
in which his death occurs, but in no event less than six (6) months of the
then-current base salary, and such payments shall be made upon the sixtieth
(60) day following the death of Employee. Additionally, Employee’s legal
representatives or named beneficiaries shall receive continued tax equalization
benefits under Fabrinet’s expatriate policy, as in effect on the termination
date of Employee’s employment, as set forth in Section 5(d)(5) below.

(2) Disability. Automatically, upon Employee becoming unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months (a
“Disability”), Employee shall be eligible to receive a lump sum payment payable
on the sixtieth (60) day following the date on which Employee incurs a
Disability of an amount equal to twenty-four (24) months of the Employee’s then
present base salary. Upon Employee receiving the payment described under this
Section 5(a)(2), all obligations of the Employer hereunder shall thereupon
cease. Additionally, Employee shall receive continued tax equalization benefits
under Fabrinet’s expatriate policy, as in effect on the date of Employee’s
Disability, as set forth in Section 5(d)(5) below.

(3) Good Cause. Employer may terminate this Agreement at any time ten (10) days
after delivery of written notice to Employee for good cause, which shall be
limited to the following:

(i) commission of any felony or any crime involving moral turpitude;

(ii) willful breach of Employee’s duties to Employer, including but not limited
to theft from Employer and failure to fully disclose personal pecuniary interest
in a transaction involving Employer.

(iii) engaging in (A) willful misconduct; (B) willful or gross neglect;
(C) fraud; (D) misappropriation; or (E) embezzlement, in each case in the
performance of his duties hereunder or otherwise.

b. Without Cause.

(1) At any time during the term of this Agreement, Employee may, without cause,
terminate this Agreement and Employee’s employment, effective ninety (90) days
after written notice is provided to Employer at which time, subject to payment
of amounts due and owing to Employee pursuant to Section 5(d), all obligations
of the Employer hereunder shall cease.

(2) Employee’s employment may be terminated by Employer without cause (and not
as the result of death or Disability) during the term of this Agreement. In the
event Employer terminates Employee’s employment without cause prior to the
Transition Date (as

 

7



--------------------------------------------------------------------------------

defined below), pursuant to this Section 5(b)(2), Employee shall (A) be eligible
to receive a lump sum payment payable on the sixtieth (60) day following the
termination date of Employee’s employment equal to the sum of (i) twenty-four
(24) months of Employee’s then present base salary, and (ii) any earned but
unpaid bonus as of the termination date of Employee’s employment; (B) be
eligible to receive a lump sum payment payable on the sixtieth (60) day
following the termination date of Employee’s employment equal to two times
Employee’s cost of COBRA coverage for twelve (12) months under the Fabrinet
health plans then in effect for you and your covered dependents; and (C) receive
continued tax equalization benefits under Fabrinet’s expatriate policy, as in
effect on the termination date of Employee’s employment, as set forth in
Section 5(d)(5) below.

c. For Good Reason. In addition to Employee’s other rights set forth in this
Agreement, prior to the Transition Date (as defined below) Employee may
terminate this Agreement at any time thirty (30) days after delivery of notice
to the Board for “good reason,” which shall be (i) a material diminution during
the term of this Agreement in Employee’s office, duties or responsibilities
(including following any change in control of Employer) or (ii) a material
breach by Employer of this Agreement. Notwithstanding the foregoing, Employee
may not terminate this Agreement for good reason without providing
(x) reasonable written notice to the Board setting forth the reasons for
Employee’s intention to terminate for good reason within ninety (90) days of the
initial existence of the good reason condition, (y) an opportunity for the Board
to meet with Employee, together with legal counsel, and an opportunity by the
Board to cure such reason within thirty (30) days after receipt of such notice,
and (z) delivery by Employee to the Board of a notice of termination for good
reason setting forth the reasons for such termination at which time, subject to
Section 5(d), all obligations of the Employer hereunder shall cease. Should
Employee terminate his employment with Employer pursuant to this Section 5(c)
prior to the Transition Date (as defined below), Employee shall (A) be eligible
to receive a lump sum payment payable on the sixtieth (60) day following the
termination date of Employee’s employment equal to the sum of (i) twenty-four
(24) months of Employee’s then present base salary, and (ii) any earned but
unpaid bonus as of the termination date of Employee’s employment; (B) be
eligible to receive a lump sum payment payable on the sixtieth (60) day
following the termination date of Employee’s employment equal to two times
Employee’s cost of COBRA coverage for twelve (12) months under the Fabrinet
health plans then in effect for you and your covered dependents; and (C) receive
continued tax equalization benefits under Fabrinet’s expatriate policy, as in
effect on the termination date of Employee’s employment, as set forth in
Section 5(d)(5) below.

d. Consequences of Termination.

(1) Upon termination of this Agreement for any reason provided in Sections 5(a),
5(b) or 5(c) above or in Section 5(e) below, Employer shall pay promptly to
Employee all compensation earned and all benefits and reimbursements due through
the effective date of termination. Any additional payments or benefits due to
Employee under Sections 5(a)(2), 5(b) or 5(c) above, in Section 5(d)(3) (unless
the benefit under Section 5(d)(3) is triggered on account of Employee’s death)
or in Section 5(e) below shall be conditioned upon Employee’s execution of a
general release of claims in such form as provided by Fabrinet within five
(5) calendar days following the termination date of this Agreement that becomes
irrevocable within sixty (60) days following the termination date of this
Agreement. If the foregoing release is

 

8



--------------------------------------------------------------------------------

executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then such payments or benefits shall be made or commence
upon the sixtieth (60) day following the termination date of this Agreement. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon the termination date of this Agreement, and
any payments made thereafter shall continue as provided herein. The delayed
payments or benefits shall in any event expire at the time such benefits would
have expired had such benefits commenced immediately following the termination
date of this Agreement. All other rights and obligations of Employer and
Employee under this Agreement shall cease as of the effective date of
termination, except that Employer’s obligations under Section 3(e) hereof and
Employee’s obligations under Section 4 hereof shall survive any termination or
expiration of this Agreement.

(2) In the event of any termination of Employee’s employment for any reason,
Employee shall be under no obligation to seek other employment and there shall
be no offset against any amounts due to Employee under this Agreement on account
of any remuneration attributable to any subsequent employment that Employee may
obtain. Any amounts due under this Section 5 are in the nature of severance
payments, or liquidated damages, or both, and are not in the nature of a
penalty.

(3) Notwithstanding any statement contained in this Agreement to the contrary,
upon a termination upon death of the Employee under Section 5(a)(1), upon the
Employee’s Disability under Section 5(a)(2), by the Employer without cause under
Section 5(b)(2), by the Employee for Good Reason under Section 5(c), or by
Employee on account of his termination of employment under Section 5(e): (x) any
options or rights to purchase securities of Employer shall immediately vest and
remain exercisable until the earlier of (1) the four (4) year anniversary of the
termination of Employee, (or in the event of Employee’s Disability, the four
(4) year anniversary of the date on which Employee incurs a Disability) or
(2) the date in which the options or rights to purchase securities of Employer
otherwise would have expired in accordance with its terms, and (y) the Employee
shall become 100% vested immediately prior to the Employee’s termination date
(or in the event of Employee’s Disability, immediately prior to the date on
which Employee incurs a Disability) in any outstanding restricted stock,
restricted stock units, stock appreciation rights, phantom stock or other equity
based awards granted to the Employee by Fabrinet, which have not previously
fully vested.

(4) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) will be considered due or
payable until the Employee has incurred a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the final regulations and any guidance promulgated thereunder (together,
“Section 409A”).

(5) In addition, if Fabrinet retains its securities on a stock exchange and
remains a public company prior to any termination of Employee’s employment, and
at the time of such termination it is determined that Employee is a “specified
employee” within the meaning of Section 409A, the severance payable to Employee,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”)

 

9



--------------------------------------------------------------------------------

that are payable within the first six (6) months following Employee’s
termination of employment, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Employee’s termination of employment. Any amount paid under this Agreement that
satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this Section. In addition, any
amount paid under this Agreement that qualifies as a payment made as a result of
an involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii)
of the Treasury Regulations that does not exceed the specified limit in
Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations will not constitute
Deferred Compensation Separation Benefits for purposes of this Section. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Except to the extent any expense or reimbursement under this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A, any expense or reimbursement under this Agreement shall meet the
following requirements: (i) the amount of expenses eligible for reimbursement
provided to Employee during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Employee in
any other calendar year, (ii) the reimbursements for expenses for which Employee
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (iii) the right to payment or reimbursement on in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Employer policies and procedures regarding such reimbursement
of expenses. For purposes of this Agreement, any tax equalization benefits under
Fabrinet’s expatriate policy, shall be provided for the calendar year in which
the termination date of Employee’s employment occurs, and the following calendar
year, with such benefits being payable as soon as practicable following the year
the compensation subject to the tax equalization payment relates was paid, and
in no event later than the end of Employee’s second taxable year beginning after
Employee’s taxable year in which Employee’s U.S. Federal income tax return is
required to be filed (including any extensions) for the year to which the
compensation subject to the tax equalization payment relates, or, if later,
Employee’s second taxable year beginning after the latest such taxable year in
which Employee’s foreign tax return or payment is required to be filed or made
for the year to which the compensation subject to the tax equalization payment
relates. The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The parties to this
Agreement agree to work together in good faith to consider amendments to this
Agreement, if required, and to take such reasonable actions, which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Employee under Section 409A.

e. Transition Date Termination. Should Employee terminate this Agreement and
Employee’s employment with Employer on February 20, 2022 (the “Transition Date”)
or within ten (10) calendar days after the Transition Date, Employee shall
(A) be eligible to receive a lump sum payment payable on the sixtieth (60) day
following the termination date of Employee’s employment equal to the sum of
(i) the product of one month’s base salary then in effect multiplied by the
total number of full and fractional years of Employee’s employment with

 

10



--------------------------------------------------------------------------------

Fabrinet or Fabrinet’s subsidiaries as of the termination date of Employee’s
employment, and (ii) any earned but unpaid bonus as of the termination date of
Employee’s employment; (B) be eligible to receive a lump sum payment payable on
the sixtieth (60) day following the termination date of Employee’s employment
equal to two times Employee’s cost of COBRA coverage for twelve months under the
Fabrinet health plans then in effect for Employee and Employee’s covered
dependents; and (C) receive continued tax equalization benefits under Fabrinet’s
expatriate policy, as in effect on the termination date of Employee’s
employment, as set forth in Section 5(d)(5) above (collectively, the “Retention
Benefits”). Except as otherwise provided in this Agreement, in the event
Employee’s employment is terminated prior to the Transition Date or more than
ten (10) calendar days after the Transition Date, neither the Retention
Benefits, nor the benefits available under Section 5(d)(3) hereof on account of
Employee’s termination of employment under this Section 5(e), shall be due,
owed, or paid to Employee. Prior to the Transition Date, the Employee shall use
the Employee’s best efforts to recruit and train a successor so that a successor
to the Employee’s position assumes the Employee’s position that is satisfactory
to the Board upon or prior to the Transition Date.

 

  6. PROVISIONS OF GENERAL APPLICATION.

a. Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior oral and written agreements, understandings,
commitments and practices between the parties. No amendment to this agreement
may be made except by a writing signed by both parties and approved by the
Board.

b. Governing Law. The formation, construction, and performance of this Agreement
shall be construed in accordance with, and governed by, the laws of the State of
California, and the correct venue for purposes of any proceeding brought to
enforce or interpret the provisions of this Agreement shall be deemed to be the
County of Santa Clara, State of California.

c. Notices. Any notice to Employer required or permitted under this Agreement
shall be given in writing to:

(1) Employer, either by personal service or by registered or certified mail,
postage prepaid, addressed to the Employer’s principal place of business;

(2) H&Q Asia Pacific Limited, One Bush Street, San Francisco, California 94104,
U.S.A; and

(3) H&Q (Thailand) Limited, Suite 1207, 12th Floor, Sathorn City Tower, 175
South Sathorn Road, Sathorn, Bangkok 10500, Thailand.

Any such notice to Employee shall be given in writing, and if mailed, shall be
addressed to Employee at his home address then shown in Employer’s records. For
purposes of determining any time limit in this Agreement, a notice shall be
deemed to have been duly given (i) on the date of service, if served personally,
or (ii) on the second business day after mailing.

 

11



--------------------------------------------------------------------------------

d. Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect.

e. No Assignment. Neither party may transfer the rights or delegate the duties
provided for under the terms of this Agreement without the prior written consent
of the other party.

f. Binding Effect. This Agreement shall inure to the benefit of, and the
obligations hereunder shall continue to be binding upon, the parties respective
successors, assigns, heirs, and personal representatives.

g. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

h. Enforceability; Jurisdictions. The Employer and the Employee intend to and
hereby confer jurisdiction to enforce the covenants specified in Section 4 of
this Agreement (the “Covenants”) upon the courts of any jurisdiction within the
geographical scope of the Covenants. If the courts of any one or more of such
jurisdictions hold the Covenants wholly unenforceable by reason of breadth of
scope or otherwise, it is the intention of the Employer and the Employee that
such determination not bar or in any way affect the Employer’s right, or the
right of any of its affiliates, to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Covenants, as to
breaches of such Covenants in such other respective jurisdictions, such
Covenants as they relate to each jurisdiction being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.

i. Breach of Agreement. Employee hereby agrees and acknowledges that as of
May 25, 2015, the Employer has not in any way breached any provision of this
Agreement.

j. Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by Fabrinet hereunder to Employee or Employee’s
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as Fabrinet may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, Fabrinet may, in its sole discretion, accept other
provisions for payment of taxes and withholding as required by law, provided it
is satisfied that all requirements of law affecting its responsibilities to
withhold have been satisfied.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on May 25, 2015 and is
effective as of the date first set forth above.

EMPLOYER:

FABRINET (CAYMAN), a Cayman Islands corporation

 

By:   /s/ Frank Levinson  

Frank Levinson, Chairman of the Compensation Committee of the Board of Directors

EMPLOYEE:

 

  /s/ David T. Mitchell   David T. Mitchell

 

13